systems); NDOC AR 740 (setting forth the three-step grievance process).
                     Next, summary judgment on appellant's remaining counts was
                     appropriate as appellant either failed to state cognizable causes of action
                     under the constitutional amendments cited or failed to present evidence
                     sufficient to support the elements of his claims.   Wood, 121 Nev. at 731,
                     121 P.3d at 1030-31 (in order to overcome a properly supported summary
                     judgment motion, "the non-moving party may not rest upon general
                     allegations and conclusions, but must, by affidavit or otherwise, set forth
                     specific facts demonstrating the existence of a genuine factual issue"
                     (quotation omitted)); Pressler v. City of Reno, 118 Nev. 506, 510, 50 P.3d
                     1096, 1098 (2002) ("The protections of due process only attach when there
                     is a deprivation of a protected property or liberty interest"); see Angel v.
                     Cruse, 130 Nev. Adv. Op. No. 25, 321 P.3d 895, 898 (2014) (setting forth
                     the elements necessary to establish a First Amendment retaliation claim);
                     see also Farmer v. Brennan, 511 U.S. 825, 837 (1994) (noting requirements
                     for a deliberate indifference to safety claim); Meachum v. Fano, 427 U.S.,
                     215, 224-25 (1976) (recognizing that a prisoner has no constitutionally
                     protected interest in avoiding prison transfers); O'Keefe v. Van Boening, 82
                     F.3d 322, 326 (9th 1996) (noting that a prison need not treat all mail sent
                     to government agencies and officials as legal mail). Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED.




                                             Parraguirre


                                                J.



SUPREME COURT
       OF
     NEVADA
                                                           2
(0) 1947A »c4e)a.,
                    cc: Hon. James Todd Russell, District Judge
                         Steven Bradley Hodges
                         Attorney General/Carson City
                         Carson City Clerk




SUPREME COURT
        OF                                            3
     NEVADA


(0) 1947A    4094